MEMORANDUM **
Douglas Arthur Strong appeals from the revocation of supervised release and the 12-month sentence imposed upon revocation. Because Strong has fully served his custodial sentence and is not subject to a term of supervised released, we dismiss this appeal as moot. See Spencer v. Kem-no, 523 U.S. 1, 14, 118 S.Ct. 978, 140 L.Ed.2d 43 (1998); United States v. Palomba, 182 F.3d 1121, 1123 (9th Cir.1999).
DISMISSED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.